United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, REMOTE ENCODING )
CENTER, Glendale, AZ, Employer
)
__________________________________________ )
W.Q., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-250
Issued: August 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge

JURISDICTION
On November 7, 2006 appellant timely appealed the August 11, 2006 merit decision of
the Office of Workers’ Compensation Programs, which accepted her occupational disease claim
for left radial tunnel syndrome and left lateral epicondylitis. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of the claim.1
ISSUE
The issue is whether appellant sustained a cervical condition in the performance of duty
on or about February 22, 2005.
FACTUAL HISTORY
Appellant, a 39-year-old data conversion operator, has an accepted occupational disease
claim for bilateral wrist tendinitis and bilateral carpal tunnel syndrome, which arose on or about
1

The record on appeal contains evidence that was received after the Office issued its August 11, 2006 decision.
The Board may not consider evidence that was not in the case record when the Office rendered its final decision.
20 C.F.R. § 501.2 (2007).

August 2, 1999, file number 13-1195763.2 She also has an accepted claim for aggravation of
bilateral cubital tunnel syndrome, arising on or about September 15, 2001, file
number 13-2042446. With respect to this latter claim, appellant underwent bilateral ulnar nerve
transposition and cubital tunnel release in August 2002. She returned to full-time, regular duty
on October 5, 2002.
On June 10, 2005 appellant filed an occupational disease claim for pain in her wrists,
elbows and neck, file number 13-2131743. Her claimed condition was allegedly due to
continuous keying at work, which she performed for 55 minutes each hour during an 8-hour
shift. Appellant identified February 22, 2005 as the date she was first aware of her employmentrelated condition.
By letter dated July 7, 2005, the Office advised appellant that, because her prior claims
for bilateral upper extremity conditions remained open, it would only address the newly claimed
cervical condition.
The relevant medical evidence regarding appellant’s cervical condition included a
May 10, 2005 magnetic resonance imaging (MRI) scan that revealed a minimal disc bulge and
facet hypertrophy at C6-7, with minimal left neural foraminal stenosis. Dr. Mark Whitaker, a
family practitioner, examined appellant on May 17, 2005 and diagnosed cervical disc disease and
cervicothoracic strain. He believed that appellant’s condition was aggravated by her
employment, but did not otherwise explain the basis for his opinion.3 Dr. Whitaker saw
appellant on several occasions between July and August 2005 and continued to diagnose
cervicothoracic strain, cervical disc disease and cervical radiculopathy. He explained that
appellant’s duties at work involved data entry and keying all day, which can aggravate her
symptoms.
Dr. Edward J. Dohring, a Board-certified orthopedic surgeon, examined appellant on
behalf of the employing establishment. In his July 15, 2005 report, he found no evidence of an
injury having occurred on February 22, 2005. Dr. Dohring explained that, although appellant
complained of cervical paraspinal muscle myofascial-type pain, as well as aching pain in the
forearms, she had no imaging or examination evidence whatsoever that she has a diagnosable
condition relating to the cervical spine or to the upper extremities. With regard to appellant’s
cervical spine, he stated: “she has a normal cervical spine.” (Emphasis in the original.)
Dr. Dohring also noted that the May 10, 2005 cervical MRI scan was within normal limits for
someone of appellant’s age and the disc bulge identified was so small as to be barely noticeable.
He further explained that there was certainly no evidence of sufficient degenerative changes to
explain appellant’s symptoms.
In a decision dated September 20, 2005, the Office denied appellant’s claim for an
employment-related cervical condition. On December 6, 2005 she requested reconsideration.

2

She underwent right and left carpal tunnel releases on November 17, 1999 and January 5, 2000, respectively.

3

Dr. Whitaker reported his findings on (Form CA-20) and checked the “Yes” box on item number eight, which
asks whether the diagnosed condition was caused or aggravated by an employment activity.

2

Dr. Christopher A. Yeung, a Board-certified orthopedic surgeon, examined appellant on
September 13, 2005 for complaints of neck and bilateral wrist pain. In addition to appellant’s
prior bilateral upper extremity conditions, he noted a history of a motor vehicle accident some
18 years prior, which caused a whiplash injury. Physical examination of the cervical spine
revealed good range of motion without apparent limitations. However, appellant exhibited some
discomfort with neck range of motion and tenderness was noted at the base of the cervical spine
and the trapezium. Her x-ray showed good alignment of the cervical spine and appellant’s MRI
scan showed only mild spondylosis and a mild disc protrusion on the left at C6-7, with some
mild foraminal stenosis. The cervical MRI scan also revealed a benign appearing syrinx from
the C5-6 level down to C7. Dr. Yeung diagnosed mild cervical spondylosis with left C6-7
foraminal stenosis and syrinx in the cervical spine from C5 to 7. He noted that appellant had
some spondylosis, but no current radiculopathy or radiculitis. Dr. Yeung also explained that,
with bilateral cubital tunnel and carpal tunnel surgeries, it was difficult to tell if appellant had
any residual symptoms from this or from the syrinx. He further explained that appellant
certainly could have some wrist and hand symptoms from the syrinx, which most likely occurred
after her motor vehicle accident 18 years ago.
The Office denied modification by decision dated February 15, 2006.
Appellant filed another occupational disease claim on January 30, 2006, with a date of
injury of January 24, 2006, file number 13-2145667. She stated that she recently began
experiencing pain in her elbows and forearms. While appellant’s neck pain seemed to have
resolved, her forearms and elbows were very painful, which prevented her from working.
On March 7, 2006 appellant filed a request for reconsideration of the Office’s
February 15, 2006 decision under file number 13-2131743. She also asked the Office to
combine that file with her January 30, 2006 file number 13-2145667 for bilateral elbow and
forearm injuries. Appellant explained that she initially believed that her arm pain was caused by
her neck pain, but now she believed her neck pain was caused by her arm pain. According to
her, she had radial tunnel syndrome, which was responsible for both her neck pain and her
bilateral arm pain.
On January 26, 2006 Dr. Whitaker referred appellant to an orthopedist to rule out radial
tunnel syndrome. In a February 2, 2006 report, Dr. Kishore Tipirneni, a Board-certified
orthopedic surgeon, diagnosed radial tunnel syndrome, which he attributed to repetitive motion
and keying. He also recommended obtaining a cervical MRI scan and additional diagnostic
studies to rule out cervical radiculopathy.
A February 9, 2006 MRI scan revealed a small central disc protrusion at C6-7, with an
annular tear. The MRI scan also showed partial disc desiccation at C3-4 to C5-6, straightened
cervical lordosis and no abnormal signal characteristics within the cervical cord.
The Office denied file number 13-2145667 in a decision dated March 16, 2006.
Appellant requested reconsideration on April 6, 2006.
On March 21, 2006 Dr. Peter J. Campbell, a Board-certified orthopedic surgeon,
examined appellant on behalf of the employing establishment. He indicated that her clinical

3

symptoms were consistent with radial tunnel syndrome. However, it was unclear whether
appellant’s repetitive employment duties caused her symptoms. Dr. Campbell noted that there
were no specific activities at work which seem to aggravate her condition, nor had appellant’s
second-month absence from work significantly improved her symptoms. He advised that
appellant could resume her full employment duties.
A March 21, 2006 electromyogram and nerve conduction study showed a mild median
nerve lesion on the right at the wrist and mild slowing of the radial nerve on both sides.
On March 30, 2006, after reviewing the recent diagnostic studies, Dr. Tipirneni
diagnosed possible radial tunnel syndrome. On April 6, 2006 he provided a definitive diagnosis
of radial tunnel syndrome and administered corticosteroid injections on both sides. Dr. Tipirneni
saw appellant again on April 27, 2006 and noted that he had reviewed Dr. Campbell’s report. He
indicated that appellant’s radial tunnel syndrome may be related to her keying at work. In light
of appellant’s improved symptoms following corticosteroid injections, Dr. Tipirneni released her
to return to her regular employment duties. However, he advised that, if her symptoms returned,
she might be a candidate for a radial tunnel release. Within a week’s time, appellant returned to
Dr. Tipirneni with complaints of bilateral forearm pain. She attempted to resume working, but
after two hours her arms were reportedly too painful. On May 4, 2006 Dr. Tipirneni referred
appellant to Dr. Kent H. Chou, a Board-certified orthopedic surgeon, for a surgical consultation.
Dr. Chou saw appellant on May 12, June 9 and July 18, 2006. He diagnosed lateral
epicondylitis and radial tunnel syndrome, with the left side being much more symptomatic than
the right. In his July 18, 2006 report, Dr. Chou explained that appellant’s symptoms were
exacerbated by lifting and keyboarding, both of which she performed on a regular basis at work.
Because of the past failure of conservative treatment, he recommended surgical intervention to
treat appellant’s left lateral epicondylitis and left radial tunnel syndrome. On August 2, 2006
Dr. Chou performed a left radial tunnel release and left lateral epicondylar release with
ostectomy.
By decision dated August 11, 2006, the Office modified the February 15, 2006 decision
in file number 13-2131743. The Office accepted appellant’s claim for left radial tunnel
syndrome and left lateral epicondylitis. Additionally, the Office found that she failed to establish
that she sustained an employment-related cervical condition.4
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as

4

In a September 1, 2006 letter, the Office advised appellant that file numbers 13-2145667 and 13-2131743 were
combined under the latter file number. The Office also stated that the August 11, 2006 decision was equally
applicable to appellant’s request for reconsideration of the March 16, 2006 decision in file number 13-2145667.
5

5 U.S.C. § 8101 et seq (2000).

4

alleged and that any specific condition or disability claimed is causally related to the
employment injury.6
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.7
ANALYSIS
The Office accepted appellant’s claim for left radial tunnel syndrome and left lateral
epicondylitis. Additionally, the Office found that she had not established an employment-related
cervical condition. On appeal, the only issue specifically raised was whether the Office should
have also included right radial tunnel syndrome as an accepted condition. However, this issue is
not currently before the Board because the Office has yet to render a specific finding and a final
decision on whether appellant has employment-related right radial tunnel syndrome.8
The only adverse finding in the Office’s August 11, 2006 decision was that appellant had
not established an employment-related cervical condition. The Board notes that she did not
specifically challenge this finding on appeal. Moreover, the medical evidence of record does not
establish an employment-related cervical condition. Dr. Whitaker, a family practitioner, was the
only physician of record to diagnose an employment-related cervical condition. He authored a
series of reports between May and August 2005, in which he diagnosed cervicothoracic strain,
cervical disc disease and cervical radiculopathy. Dr. Whitaker indicated that data entry and
keying, which appellant performed all day at work, aggravates her symptoms. However, despite
his ultimate finding, his various reports offer little or no support for his opinion on causal
relationship.9 Furthermore, beginning in January 2006, Dr. Whitaker appeared to have
6

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty and must
be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors. Id.
7

Victor J. Woodhams, supra note 6.

8

The Board’s jurisdiction is limited to reviewing final decisions issued by the Office’s 20 C.F.R. § 501.2(c).

9

On May 17, 2005 Dr. Whitaker reported his findings on a Form CA-20 and checked the “Yes” box on item
number eight, which asks whether the diagnosed condition was caused or aggravated by an employment activity.
He also underscored the word “aggravated,” but offered no explanation for his opinion on causal relationship.
Dr. Whitaker’s July 19, 2005 report on a Form CA-20 similarly provides no explanation regarding causal
relationship. But even in the two reports where he mentioned appellant’s repetitive keying and data input
responsibilities as aggravating factors, Dr. Whitaker still failed to provide a rationalized opinion on causal
relationship.

5

abandoned his previous cervical-related diagnoses in favor of a diagnosis of radial tunnel
syndrome. Additionally, Drs. Dohring and Yeung, both of whom are Board-certified orthopedic
surgeons, did not identify an employment-related cervical condition. Dr. Dohring found that
appellant had a normal cervical spine. Dr. Yeung noted a benign syrinx from C5-6 to C7, which
likely developed after a whiplash injury appellant sustained in motor vehicle accident 18 years
ago. The Board finds that the Office properly determined that appellant had not demonstrated
the presence of an employment-related cervical condition.
CONCLUSION
Appellant has not established that she sustained an employment-related cervical
condition.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

6

